Exhibit 10.1

 

Consulting Agreement

 

This Consulting Agreement (the “Agreement”) is entered into on this 17th day of
March, 2005, between Arch Capital Group Ltd. (the “Company”) and Robert Clements
(the “Executive”).

 

WHEREAS, the Executive currently serves as the Chairman of the Board of
Directors of the Company and Chairman of the Board of Directors of Arch Capital
Group (U.S.) Inc., but he no longer wishes to serve the Company or Arch Capital
Group (U.S.) Inc. in those capacities; and

 

WHEREAS, the Executive and the Company desire that the Executive provide
consulting services to the Company;

 

NOW, THEREFORE, in consideration of the premises and agreements contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged by the parties hereto, it is hereby agreed as
follows:

 


1.                                       THE EXECUTIVE WILL CEASE TO BE A MEMBER
OF THE BOARD OF DIRECTORS OF THE COMPANY AND THE BOARD OF DIRECTORS OF ARCH
CAPITAL GROUP (U.S.) INC. ON MARCH 31, 2005.


 


2.                                       FROM APRIL 1, 2005 THROUGH DECEMBER 31,
2009 (THE “CONSULTING TERM”), THE EXECUTIVE SHALL MAKE HIMSELF AVAILABLE TO
PROVIDE CONSULTING SERVICES TO THE COMPANY, AS REASONABLY REQUESTED BY THE
COMPANY, FOR UP TO 25 DAYS PER YEAR (OR, IN THE CASE OF CALENDAR YEAR 2005, A
DAILY PRORATED PORTION THEREOF).  DURING THE CONSULTING TERM, THE EXECUTIVE
SHALL RECEIVE A RETAINER OF $100,000 PER CALENDAR YEAR, PAYABLE (EXCEPT AS SET
FORTH BELOW FOR 2005) IN ADVANCE ANNUALLY WITHIN TEN DAYS AFTER THE BEGINNING OF
THE APPLICABLE CALENDAR YEAR (IT BEING UNDERSTOOD THAT THE COMPANY AND THE
EXECUTIVE MAY MUTUALLY AGREE UPON ADDITIONAL DAYS DURING WHICH THE EXECUTIVE
WILL PROVIDE CONSULTING SERVICES TO THE COMPANY AND, IN SUCH CASE, THE EXECUTIVE
WILL BE PAID A DAILY PRORATED PORTION OF THE ANNUAL RETAINER AMOUNT SET FORTH
ABOVE).  THE RETAINER PAYABLE FOR THE PERIOD COMMENCING ON THE FIRST DAY OF THE
CONSULTING TERM AND ENDING DECEMBER 31, 2005 WILL BE A DAILY PRORATED PORTION OF
THE ANNUAL RETAINER, WHICH PAYMENT SHALL BE MADE NO LATER THAN TEN DAYS AFTER
THE BEGINNING OF THE CONSULTING TERM.  DURING THE CONSULTING TERM, THE COMPANY
WILL PAY RENT AND UTILITIES FOR OFFICE SPACE OCCUPIED BY THE EXECUTIVE AND WILL
PROVIDE THE EXECUTIVE SECRETARIAL SERVICES, IN EACH CASE, ON A BASIS CONSISTENT
WITH THOSE PROVIDED TO HIM BY THE COMPANY ON THE DATE HEREOF, INCLUDING THE
RETENTION OF HIS CURRENT ASSISTANT, TO THE EXTENT SHE REMAINS AVAILABLE TO DO
SO, OR A MUTUALLY AGREEABLE SUBSTITUTE, WHO SHALL BE COMPENSATED IN ACCORDANCE
WITH THE COMPANY’S COMPENSATION POLICIES.  THE COMPANY SHALL REIMBURSE THE
EXECUTIVE FOR ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY HIM IN
CONNECTION WITH HIS PROVISION OF CONSULTING SERVICES HEREUNDER, UPON
PRESENTATION TO THE COMPANY OF APPROPRIATE DOCUMENTATION.


 


3.                                       THE EXECUTIVE SHALL, AT THE REASONABLE
REQUEST OF THE COMPANY, REASONABLY ASSIST AND COOPERATE WITH THE COMPANY OR ITS
SUBSIDIARIES IN THE DEFENSE AND/OR INVESTIGATION OF ANY THIRD PARTY CLAIM OR ANY
INVESTIGATION OR PROCEEDING, WHETHER ACTUAL OR THREATENED, INCLUDING, WITHOUT
LIMITATION, PARTICIPATING AS A WITNESS IN ANY LITIGATION, ARBITRATION, HEARING
OR OTHER PROCEEDING BETWEEN THE COMPANY OR ITS SUBSIDIARIES AND A THIRD PARTY OR
ANY GOVERNMENT BODY.

 

--------------------------------------------------------------------------------


 


THE COMPANY SHALL REIMBURSE THE EXECUTIVE FOR ALL REASONABLE OUT-OF-POCKET
EXPENSES INCURRED BY HIM IN CONNECTION WITH SUCH ASSISTANCE, INCLUDING, WITHOUT
LIMITATION, TRAVEL AND LODGING EXPENSES, UPON PRESENTATION TO THE COMPANY OF
APPROPRIATE DOCUMENTATION.


 


4.                                       THE COMPANY AND THE EXECUTIVE AGREE
THAT ANY STATEMENTS MADE BY EITHER OF THEM, OR ANYONE ACTING ON THEIR BEHALF,
WITH RESPECT TO MATTERS DISCUSSED IN THE ATTACHED PRESS RELEASE SHALL BE
CONSISTENT WITH THE PRESS RELEASE.


 


5.                                       FOR THE AVOIDANCE OF DOUBT, SECTIONS 5
(CERTAIN ADDITIONAL PAYMENTS), 7 (FULL SETTLEMENT; LEGAL EXPENSES) AND 8
(CONFIDENTIAL INFORMATION; NONSOLICITATION OF EMPLOYEES AND CUSTOMERS) OF THE
RETENTION AGREEMENT, DATED JANUARY 4, 2002 BETWEEN THE COMPANY, ARCH CAPITAL
GROUP (U.S.) INC. AND THE EXECUTIVE, AS SUBSEQUENTLY AMENDED ON APRIL 10, 2003,
SHALL CONTINUE IN FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR TERMS, AND THE
FIRST PARAGRAPH OF SECTION 8 THEREOF SHALL APPLY TO ANY CONFIDENTIAL INFORMATION
OBTAINED BY THE EXECUTIVE WITH RESPECT TO THE COMPANY AND ITS SUBSIDIARIES IN
THE COURSE OF HIS PROVISION OF CONSULTING SERVICES HEREUNDER.


 


6.                                       NOTHING IN THIS AGREEMENT SHALL LIMIT
OR OTHERWISE AFFECT SUCH RIGHTS AS THE EXECUTIVE MAY HAVE UNDER ANY SHARE OPTION
OR WARRANT AGREEMENT WITH THE COMPANY.  WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, NEITHER THIS AGREEMENT NOR ANY ACTION TAKEN HEREUNDER SHALL
ACCELERATE ANY DEADLINE TO EXERCISE ANY OPTIONS OR WARRANTS NOW HELD BY THE
EXECUTIVE OR MEMBERS OF HIS IMMEDIATE FAMILY.


 


7.                                       THE COMPANY SHALL REIMBURSE THE
EXECUTIVE FOR HIS REASONABLE ATTORNEY FEES INCURRED IN CONNECTION WITH ENTERING
INTO THIS AGREEMENT.


 


8.                                       THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO THE PRINCIPLES OF CONFLICT OF LAWS THEREOF.


 


9.                                       THIS AGREEMENT MAY NOT BE AMENDED OR
MODIFIED OTHERWISE THAN BY A WRITTEN AGREEMENT EXECUTED BY THE PARTIES HERETO OR
THEIR RESPECTIVE SUCCESSORS AND LEGAL REPRESENTATIVES.


 


10.                                 EACH OF THE PARAGRAPHS CONTAINED IN THIS
AGREEMENT SHALL BE ENFORCEABLE INDEPENDENTLY OF EVERY OTHER PARAGRAPH IN THIS
AGREEMENT, AND THE INVALIDITY OR UNENFORCEABILITY OF ANY PARAGRAPH SHALL NOT
INVALIDATE OR RENDER UNENFORCEABLE ANY OTHER PARAGRAPH CONTAINED IN THIS
AGREEMENT.

 

2

--------------------------------------------------------------------------------


 

The parties to this Agreement have executed this Agreement on the day and year
first written above.

 

 

ARCH CAPITAL GROUP LTD.

 

 

 

 

 

By:

/s/ Dawna Ferguson

 

 

Name:

Dawna Ferguson

 

Title:

Secretary

 

 

 

 

 

ROBERT CLEMENTS

 

 

 

 

 

/s/ Robert Clements

 

 

3

--------------------------------------------------------------------------------


 

PRESS RELEASE ATTACHMENT

 

(See Exhibit 99.1 to the Current Report on Form 8-K filed with the Securities
Exchange Commission by Arch Capital Group Ltd. on March 17, 2005.)

 

--------------------------------------------------------------------------------